                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      No. 7:17-CR-134-FL

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )              ORDER
                                             )
FRANK GILES MCCREE,                          )
                                             )
               Defendant.                    )


       This matter comes .before the court on Defendant Frank Giles McCree's oral motion to

have his arraignment set before a District Judge.      McCree appeared before the undersigned

Magistrate Judge for his scheduled arraignment on June 4, 2020. · At that time, McCree did not

consent to proceed with his arraignment before a Magistrate Judge and expressed his desire to have

his arraignment set before a District Judge. For good cause shown, the oral motion is allowed, and

the arraignment is continued to Thursday, June 11, 2020 at 9:30 a.m. via videoconference before

United States District Judge Louise W. Flanagan. The court finds that the ends of justice served

by granting t4is continuance outweigh the best interests of the public and defendant in a speedy

trial. It is therefore ordered further that the period of delay necessitated by this continuance is

excluded from the speedy trial computation pursuant to 18 U.S.C. § 3161(h)(7)(A).

       SO ORDERED, this the 4th day of June, 2020.




                                             United States Magistrate Judge




           Case 7:17-cr-00134-FL Document 72 Filed 06/04/20 Page 1 of 1
